DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph numbering begins at [0002] rather than at [0001]. 
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  "the input number of times is an number of inputs" should be "the input number of times is a number of inputs".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a receiver configured to receive”. Structure is found in the specification in paragraph [0042]: “Receiver 101 includes, for example, a touch panel, and receives an input from the driver driving the vehicle… Receiver 101 is not limited to include the touch panel. It can include any input interface. For example, receiver 101 may include a voice input interface.”
In claim 1, “a determiner configured to determine”. The decision-making processes/algorithms of the determiner are well-documented in the specification and in Figures 3 and 4. The structure of the determiner is disclosed in paragraphs [0107]-[0108] to be an LSI integrated circuit, an exclusive circuit or general-purpose processor, or an FPGA in conjunction with an LSI or reconfigurable processor. 
In claim 6, “a driving supporter configured to provide a driving support”. FIG. 13 provides structural support for the driving supporter and the modules contained within.
In claim 7, “a controller configured to control the driving support”. Disclosure of the structure of the controller was not found in the written description. The functions of the controller are 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashizume (US 2006/0069500 A1).

Regarding claim 12, Hashizume teaches a determination method in a vehicle-mounted interface device, comprising:
receiving an input from a driver who drives a vehicle;
Hashizume teaches [0062] that “At S250, the process prompts an occupant to perform an input operation for determining whether or not to register that section as the route frequented by the occupant in the user-registered route DB.”
and determining whether or not the driver is familiar with a route along which the driver is to drive the vehicle or a route along which the driver is driving the vehicle, based on the received input.
Hashizume teaches ([0051]) that "When the route guidance function retrieves a guidance route from the current place (departure place) to the destination [i.e., the destination input from paragraphs [0010]-[0011]] as shown in FIG. 5, the car navigation system 100 determines whether or not part or all of the sections in the guidance route is familiar to the occupant based on the history information stored in the history information DB or routes to be learned for storing the learned route DB."

Regarding claim 13, Hashizume teaches a non-transitory storage medium storing a program, configured to:
make a computer execute the determination method according to claim 12.
Hashizume teaches ([0027]) that "The control circuit 9 is an ordinary computer and internally contains a known CPU, ROM, RAM, I/O, and a bus line connecting these components. The ROM [i.e., a non-transitory storage medium] stores a program to be executed by the control circuit 9. According to this program, the CPU and the like perform specified operations." Hashizume teaches ([0026]) that the car navigation system 100 (which is responsible for handling the determination method according to claim 12) includes the control circuit 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Rozman (US 2016/0109254 A1).

Regarding claim 1, Hashizume teaches a vehicle-mounted interface device, comprising:
a receiver configured to receive an input
Hashizume teaches ([0011]) that  “A setting unit is included for setting a destination.”
and a determiner configured to determine whether or not the driver is familiar with a route along which the driver is to drive the vehicle or a route along which the driver is driving the vehicle, based on the input received by the receiver,
Hashizume teaches ([0051]): "When the route guidance function retrieves a guidance route from the current place (departure place) to the destination [i.e., based on the input received by the receiver] as shown in FIG. 5, the car navigation system 100 determines whether or not part or all of the sections in the guidance route is familiar to the occupant based on the history information stored in the history information DB or routes to be learned for storing the learned route DB."
wherein the determiner:  determines that the driver is unfamiliar with the route along which the driver is to drive the vehicle…
Hashizume teaches ([0051]): "When the route guidance function retrieves a guidance route from the current place (departure place) to the destination as shown in FIG. 5, the car navigation system 100 determines whether or not part or all of the sections in the guidance route is familiar [i.e., the car navigation system 100 is also able to determine that the driver is unfamiliar with the route] to the occupant based on the history information stored in the history information DB or routes to be learned for storing the learned route DB."
However, Hashizume does not teach that the familiarity determination occurs when the driver does not set a destination to the receiver. Additionally, while Hashizume does teach a setting unit for setting a destination as well as receiving an input from an occupant of the vehicle, Hashizume does not explicitly state that receiving said input takes place through the setting unit. Rozman teaches providing alternative road navigation instructions for drivers on unfamiliar roads, comprising:
a receiver configured to receive an input from a driver who drives a vehicle;
Rozman teaches ([0017]) that “…the navigation system 110 is configured to accept input from a driver or other person (an “end-user”) including a destination location…”
and determines that the driver is familiar with the route along which the driver is to drive the vehicle when the driver does not set a destination to the receiver.
Rozman teaches ([0033]) that "As the vehicle travels down roads, the breadcrumb recording module 218 records "breadcrumbs" (also referred to herein as "position descriptors"). Each breadcrumb is an indication of the current position of the vehicle and also includes the direction of the vehicle and the time of day and date at which the vehicle was at that position..." Rozman further teaches ([0040]): “A predicted path is a path that the path evaluator module 210 determines that the vehicle was driving on when the vehicle turned off the known path if no navigation is being provided by the navigation software 140. In some embodiments, the path evaluator module 210 analyzes stored breadcrumbs and/or known paths to determine a predicted path… The predicted destination is the most common location along that known path at which the driver turns off the vehicle.” Thus, Rozman teaches a determination of the familiarity (the predicted/known path selected through the breadcrumb history) of the route along which the driver is to drive when the driver does not set a destination to the receiver.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume to incorporate the teachings of Rozman to provide a vehicle-mounted interface device comprising a receiver configured to receive an input from a driver of the vehicle and a determination that the driver is familiar with the route when the driver does not set a destination. Doing so would serve to provide the determination of Hashizume with a database of "breadcrumb" data points, which can be stored for a long period of time, potentially dating back to before the driver obtained the navigation system by including data stored by previous navigation systems associated with the same user ([0033]). This is particularly advantageous in a situation where the driver does not input a destination, as data can still be collected and familiarity can still be inferred by the system. Ultimately, supplying more travel history data will allow the system to make better, faster determinations of familiarity.

Regarding claim 2, Hashizume and Rozman teach the aforementioned limitations of claim 1. Hashizume further teaches:
a travel history database that stores a travel history,
Hashizume teaches ([0038]) that "As shown in FIGS. 3 and 4, the history information DB stores history information obtained when the car navigation 100 executed the route guidance function in the past."
wherein the determiner determines that the driver is unfamiliar with the route along which the driver is to drive the vehicle when … the set destination is not included in the travel history.
Hashizume teaches [0051] that “When the route guidance function retrieves a guidance route from the current place (departure place) to the destination as shown in FIG. 5, the car navigation system 100 determines whether or not all of the sections in the guidance route is familiar to the occupant based on the history information stored in the history information DB…”
However, while Hashizume does teach a setting unit for setting a destination as well as receiving an input from an occupant of the vehicle, Hashizume does not explicitly state that receiving said input takes place through the setting unit. Rozman teaches providing alternative road navigation instructions for drivers on unfamiliar roads, comprising:
… the driver sets the destination to the receiver …
Rozman teaches ([0017]) that “…the navigation system 110 is configured to accept input from a driver or other person (an “end-user”) including a destination location…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume and Rozman to further incorporate the teachings of Rozman to provide a vehicle-mounted interface device wherein the determiner determines that the driver is unfamiliar with the route when a destination is set by the driver that is not included in the travel history. Allowing the driver to directly input the destination would allow the driver to begin navigation more quickly. For instance, directly inputting the destination could save time compared to inputting the destination through another method such as a companion mobile phone application, which would require unlocking the user’s device and opening the application in addition to entering the destination.

Regarding claim 3, Hashizume and Rozman teach the aforementioned limitations of claim 2. Hashizume further teaches:
the determiner determines that the driver is familiar with the route along which the driver is to drive the vehicle when … the set destination is included in the travel history.
Hashizume teaches [0051] that “When the route guidance function retrieves a guidance route from the current place (departure place) to the destination as shown in FIG. 5, the car navigation system 100 determines whether or not all of the sections in the guidance route is familiar to the occupant based on the history information stored in the history information DB…” One of ordinary skill in the art would recognize that “all of the sections in the guidance route” would include the destination.
However, while Hashizume does teach a setting unit for setting a destination as well as receiving an input from an occupant of the vehicle, Hashizume does not explicitly state that receiving said input takes place through the setting unit. Rozman teaches providing alternative road navigation instructions for drivers on unfamiliar roads, comprising:
… the driver sets the destination to the receiver …
Rozman teaches ([0017]) that “…the navigation system 110 is configured to accept input from a driver or other person (an “end-user”) including a destination location…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume and Rozman to further incorporate the teachings of Rozman to provide a vehicle-mounted interface device wherein the determiner determines that the driver is familiar with the route when a destination is set by the driver that is not included in the travel history. Allowing the driver to directly input the destination would allow the driver to begin navigation more quickly. For instance, directly inputting the destination could save time compared to inputting the destination through another method such as a companion mobile phone application, which would require unlocking the user’s device and opening the application in addition to entering the destination.

Regarding claim 4, Hashizume and Rozman teach the aforementioned limitations of claim 2. Hashizume further teaches:
the travel history includes a travel number of times to the destination
Hashizume teaches ([0039]) that "As shown in FIG. 3, the history information about departure places and destinations is composed of various types of data such as dates of performing the route guidance function in the past and coordinates… As shown in FIG. 3, count numbers [i.e., a travel number of times to the destination] are given to summarize the history about the same departure place and destination."
and the determiner: determines that the driver is unfamiliar with the route along which the driver is to drive the vehicle … the set destination is included in the travel history, and the travel number of times to the destination is less than a first predetermined threshold;
Hashizume teaches ([0059]) that "There may be a case where the guidance route contains a departure place and a destination indicating the count [i.e., the travel number of times to the destination] greater than or equal to a specified value [i.e., a first predetermined threshold] according to the history information about departure places and destinations. In such case, the process uses the history information at S40 to determine the section from the departure place to the destination is the route frequented by the occupant [i.e., is familiar or unfamiliar to the occupant]. That is, when the history of the departure place and the destination on the guidance route indicates the count greater than or equal to a specified value, the departure place and the destination were repeatedly used for the guidance route in the past."
and determines that the driver is familiar with the route along which the driver is to drive the vehicle when … the set destination is included in the travel history, and the travel number of times to the destination is equal to or greater than the first predetermined threshold.
Hashizume teaches ([0059]) that "There may be a case where the guidance route contains a departure place and a destination indicating the count [i.e., the travel number of times to the destination] greater than or equal to a specified value [i.e., a first predetermined threshold] according to the history information about departure places and destinations. In such case, the process uses the history information at S40 to determine the section from the departure place to the destination is the route frequented by the occupant [i.e., is familiar or unfamiliar to the occupant]. That is, when the history of the departure place and the destination on the guidance route indicates the count greater than or equal to a specified value, the departure place and the destination were repeatedly used for the guidance route in the past."
However, while Hashizume does teach a setting unit for setting a destination as well as receiving an input from an occupant of the vehicle, Hashizume does not explicitly state that receiving said input takes place through the setting unit. Rozman teaches providing alternative road navigation instructions for drivers on unfamiliar roads, comprising:
… the driver sets the destination to the receiver …
Rozman teaches ([0017]) that “…the navigation system 110 is configured to accept input from a driver or other person (an “end-user”) including a destination location…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume and Rozman to further incorporate the teachings of Rozman to provide a vehicle-mounted interface device wherein the determiner determines whether or not a driver is familiar with the route along which the driver is to drive the vehicle when the driver sets the destination to the receiver. Allowing the driver to directly input the destination would allow the driver to begin navigation more quickly. For instance, directly inputting the destination could save time compared to inputting the destination through another method such as a companion mobile phone application, which would require unlocking the user’s device and opening the application in addition to entering the destination.

Regarding claim 11, Hashizume and Rozman teach the aforementioned limitations of claim 1. Hashizume further teaches:
a display configured to display a result being determined by the determiner and indicating whether or not the driver is familiar with the route along which the driver is to drive the vehicle or the route along which the driver is driving the vehicle.
Hashizume teaches ([0054]) that "When part or all of the sections in the guidance route is familiar or specific to the occupant, it is a good practice to select the audio route guidance simplifying and omitting mode as the guidance mode for the relevant section. In such case, only the screen display is used to provide the route-related information about part or all of the sections in the guidance route corresponding to the route familiar to the occupant." Thus, the screen display provides route-related information in a case where the route is familiar to the driver, showing in particular the route which is known by the driver. Hashizume further teaches ([0064]) that “At S40, the determination result may be negative. That is, part or all of the sections in the guidance route may be neither the route frequented by the occupant nor the user-registered route [i.e., the route is unfamiliar]. In such case, at S100, the process allows the display device 11 to display a designation screen to designate the guidance mode for all sections in the guidance route.” Thus, depending on whether the display shows route-related information corresponding to the familiar route or a prompt for designating the guidance mode, the display displays a result of the determiner and indicates whether or not the driver is familiar with the route.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume and Rozman in view of So (US 9,851,215 B2) and in further view of Kentley et al. (US 2017/0132934 A1), hereinafter Kentley.

Regarding claim 5, Hashizume and Rozman teach the aforementioned limitations of claim 1. However, neither Hashizume nor Rozman teach determination of familiarity based on an input number of times of input by the driver to the receiver and a second predetermined threshold. So teaches a navigation system with a geographic familiarity mechanism and method of operation thereof, comprising:
the determiner: determines that the driver is unfamiliar with the route along which the driver is driving the vehicle when an input number of times of input … while driving is equal to or greater than a second predetermined threshold;
So teaches (Col. 15 lines 3-9) that "The navigation system 100 can further determine, utilize, process, or a combination thereof for a familiarity distribution function 314. The familiarity distribution function 314 is a method or a process for estimating or extrapolating a familiarity or comfort level of the system user 108 for locations or areas not previously visited or traversed by the system user 108." So further teaches (Col. 15 lines 42-44): "Also for example, the familiarity distribution function 314 can be based on a number [i.e., a second predetermined threshold] of mistakes or reroute requests associated thereto [i.e., an input number of times input]…" So even further teaches (Col. 31 lines 8-15) that: “The route calculation module 520 can use the first user interface 418 of FIG. 4 … to interact with the system user 108. For example, the route calculation module 520 can interact with the system user 108 including receiving a navigation request, the destination 208, the starting point 206 of FIG. 2, or a combination thereof from the system user 108.” A reroute request would be readily identified as a navigation request by one of ordinary skill in the art. Further, one of ordinary skill in the art would appreciate that a high number of reroute requests or input mistakes more than likely corresponds to a lack of familiarity to the driver.
and determines that the driver is familiar with the route along which the driver is driving the vehicle when the input number of times is less than the second predetermined threshold.
So teaches (Col. 15 lines 3-9) that "The navigation system 100 can further determine, utilize, process, or a combination thereof for a familiarity distribution function 314 [i.e., a determiner that determines whether or not the driver is familiar with the route]. The familiarity distribution function 314 is a method or a process for estimating or extrapolating a familiarity or comfort level of the system user 108 for locations or areas not previously visited or traversed by the system user 108." So further teaches (Col. 15 lines 42-44): "Also for example, the familiarity distribution function 314 can be based on a number [i.e., a second predetermined threshold] of mistakes or reroute requests associated thereto [i.e., an input number of times input]…" So even further teaches (Col. 31 lines 8-15) that: “The route calculation module 520 can use the first user interface 418 of FIG. 4 … to interact with the system user 108. For example, the route calculation module 520 can interact with the system user 108 including receiving a navigation request, the destination 208, the starting point 206 of FIG. 2, or a combination thereof from the system user 108.” A reroute request would be readily identified as a navigation request by one of ordinary skill in the art.  One of ordinary skill in the art would appreciate that a lower number of reroute requests or input mistakes more than likely corresponds to a higher level of familiarity to the driver.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume and Rozman to incorporate the teachings of So to provide a vehicle-mounted interface device wherein the determiner determines familiarity based on an input number of times input by the driver. Doing so would serve to include another method of determining familiarity, thereby improving on the robustness of the familiarity determination process. Gauging familiarity as a function of number of inputs to the receiver would serve to be an effective form of determination, as a driver who frequently makes changes to the route or destination could easily be inferred to have been unfamiliar with the route.
However, neither Hashizume, Rozman, nor So teach that the input number of times of input is directed towards an input from the driver. Kentley teaches a software application to request and control an autonomous vehicle service, comprising:
input by the driver to the receiver
Kentley teaches ([0160]): “Similarly, the AVRS 3612 may provide an interface for the user to redirect and/or reroute the AV system 3602.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified further modified Hashizume to incorporate the teachings of Kentley to provide a vehicle-mounted interface device wherein the input number of times is a number of times of input by the driver to the receiver. In addition to providing another means of determining familiarity, this method of familiarity determination would require relatively little dedicated computing power, unlike more involved familiarity determination methods. Whereas other methods may require the use of advanced machine learning systems or algorithms, a count of user input would prove quite easy to implement. As such, determining familiarity through this method could serve to potentially free up computing resources which might have otherwise been devoted to computationally-intense familiarity determination algorithms. 

Regarding claim 6, Hashizume, Rozman, So, and Kentley teach the aforementioned limitations of claim 5. Neither Hashizume, Rozman, nor Kentley teach a driving supporter configured to provide a driving support for at least partially automated driving of the vehicle, nor that the input number of times is a number of inputs by the driver for changing an option of the driving support while driving. So further teaches:
a driving supporter configured to provide a driving support for at least partially automated driving of the vehicle,
So teaches (Col. 39 lines 1-6) that "Also for example, the guidance module 526 [i.e., a driving supporter configured to provide driving support] can implement or initiate, or conversely end, automatic driving or driving assistance features [i.e., at least partially automated driving of the vehicle]. The guidance module 526 can further facilitate or initiate handover between automatic maneuvering controlled by the vehicle or the navigation system 100 and direct maneuvering by the system user 100."
wherein the input number of times is an number of inputs … for changing an option of the driving support while driving.
So teaches (Col. 15 lines 3-9) that "The navigation system 100 can further determine, utilize, process, or a combination thereof for a familiarity distribution function 314. The familiarity distribution function 314 is a method or a process for estimating or extrapolating a familiarity or comfort level of the system user 108 for locations or areas not previously visited or traversed by the system user 108." So further teaches (Col. 15 lines 42-44): "Also for example, the familiarity distribution function 314 can be based on a number of mistakes or reroute requests [i.e., a number of inputs for changing an option of the driving support] associated thereto…" So even further teaches (Col. 31 lines 8-15) that: “The route calculation module 520 can use the first user interface 418 of FIG. 4 … to interact with the system user 108. For example, the route calculation module 520 can interact with the system user 108 including receiving a navigation request, the destination 208, the starting point 206 of FIG. 2, or a combination thereof from the system user 108.” A reroute request would be readily identified as a navigation request by one of ordinary skill in the art.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume, Rozman, So, and Kentley to further incorporate the teachings of So to provide a vehicle-mounted interface device comprising a driving supporter and wherein the input number of times is a number of inputs for changing an option of the driving support. Incorporating the driving supporter of So would serve to allow for hardware control corresponding to specific amounts or degrees of guidance (in this case, degrees of familiarity), as recognized by So (Col. 15 lines 7-9). Specifying the input number of times to be a number of inputs by for changing an option of the driving support would serve to extrapolate a level of familiarity based on a number of reroute requests, as recognized by So (Col. 15 lines 3-9 and Col. 15 lines 42-44).
However, neither Hashizume, Rozman, nor So teach that the input number of times of input is directed towards an input from the driver. Kentley teaches a software application to request and control an autonomous vehicle service, comprising:
inputs by the driver
Kentley teaches ([0160]): “Similarly, the AVRS 3612 may provide an interface for the user to redirect and/or reroute the AV system 3602.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume, Rozman, So, and Kentley to further incorporate the teachings of Kentley to provide a vehicle-mounted interface device wherein the input number of times is a number of times of input by the driver to the receiver. In addition to providing another means of determining familiarity, this method of familiarity determination would require relatively little dedicated computing power, unlike more involved familiarity determination methods. Whereas other methods may require the use of advanced machine learning systems or algorithms, a count of user input would prove quite easy to implement. As such, determining familiarity through this method could serve to potentially free up computing resources which might have otherwise been devoted to computationally-intense familiarity determination algorithms. 


Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume, Rozman, and So in view of Polisson et al. (US 10,640,117 B2), hereinafter Polisson.

Regarding claim 7, Hashizume and Rozman teach the aforementioned limitations of claim 1. However, neither Hashizume nor Rozman teach a driving supporter configured to provide a driving support for at least partially automated driving of the vehicle. So teaches a navigation system with a geographic familiarity mechanism and method of operation thereof, comprising:
 a driving supporter configured to provide a driving support for at least partially automated driving of the vehicle;
So teaches (Col. 39 lines 1-6): "Also for example, the guidance module 526 [i.e., a driving supporter configured to provide a driving support] can implement or initiate, or conversely end, automatic driving or driving assistance features [i.e., at least partially automated driving of the vehicle]. The guidance module 526 can further facilitate or initiate handover between automatic maneuvering controlled by the vehicle or the navigation system 100 and direct maneuvering by the system user 100."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume and Rozman to incorporate the teachings of So to provide a vehicle-mounted interface device comprising a driving supporter. Incorporating the driving supporter of So would serve to allow for hardware control corresponding to specific amounts or degrees of guidance (in this case, degrees of familiarity), as recognized by So (Col. 15 lines 7-9).
However, neither Hashizume, Rozman, nor So teach a controller configured to control the driving support in accordance with a determination result by the determiner. Polisson teaches a method, medium, and apparatus for reducing risk to inexperienced drivers using vehicles with autonomous navigation systems, comprising:
and a controller configured to control the driving support in accordance with a determination result by the determiner.
Polisson teaches (Col. 5 lines 37-47) that "The vehicle may comprise an autonomous control system 330 [i.e., a controller configured to control the driving support]. The autonomous control system may be directly coupled via actuators to the steering wheel, brake pedal, and acceleration pedal of the vehicle, and be capable of causing them to turn or depress without a driver's touching them or application of force. Alternatively, the autonomous control system may bypass the mechanisms of the steering wheel, brake pedal, and acceleration pedal, allowing axles, the engine, or brake pads to be controlled without the steering wheel, brake pedal, and acceleration pedal being manipulated." Polisson further teaches (Col. 9 lines 55-57) that "In decision 430, the vehicle may consult the previously retrieved driver data and make a determination whether to assume control and autonomous navigation." Thus, the autonomous control system 330 would assume control in accordance with a determination based on retrieved driver data (e.g., a familiarity assessment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume, Rozman, and So to incorporate the teachings of Polisson to provide a vehicle-mounted interface device comprising a controller configured to control the driving support in accordance with a determination result by the determiner. Having a controller configured to control the driving support would serve to allow the system to alternate between manual and (semi)-autonomous driving as needed based on a determined criteria. In this case, it would be advantageous to alternate to or from (semi)-autonomous driving in cases where the vehicle is traveling across a route comprising sections with different levels of familiarity, which may call for varying levels of automated control.

Regarding claim 10, Hashizume, Rozman, So, and Polisson teach the aforementioned limitations of claim 7. Hashizume further teaches:
and the controller causes the driving supporter to use different learning databases depending on whether the determiner determines that the driver is unfamiliar with the route along which the driver is to drive the vehicle or the route along which the driver is driving the vehicle or determines that the driver is familiar with the route along which the driver is to drive the vehicle or the route along which the driver is driving the vehicle.
Hashizume teaches ([0049]) that "The car navigation system 100 is provided with not only the above-mentioned route guidance function, but also a route learning function. The route learning function learns a route frequently traveled by the vehicle [i.e., a familiar route] based on the history information about vehicular swept paths in the history information DB." Thus, familiarity determinations are made using the history information DB. Hashizume further teaches ([0057]) that "At S40, the process first uses the user-registered route DB to determine whether or not all or part of the sections in the guidance route is a user-registered route. That is, the user-registered route DB registers routes frequented by the occupant. When part or all of the sections in the guidance route is a user-registered route, it is possible to determine that the user-registered route is a route frequented by the occupant." One of ordinary skill in the art would appreciate that routes not appearing in the user-registered route DB would be considered unfamiliar from this assessment. Upon completing the unfamiliar route for the first time, this database would be used to register the new information (i.e., the newfound familiarity status is learned) Thus, different learning databases (the history information DB and the user-registered route DB) are used based on a determination of familiarity or unfamiliarity.
However, neither Hashizume, Rozman, nor So teach that the driving supporter learns at least one of a driving operation of the vehicle by the driver and a change of an option of the driving support by the driver and provides the driving support based on the results of the learning, Polisson teaches a method, medium, and apparatus for reducing risk to inexperienced drivers using vehicles with autonomous navigation systems, comprising:
the driving supporter: learns at least one of a driving operation of the vehicle by the driver and a change of an option of the driving support by the driver;
Polisson teaches (Col. 6 lines 34-63) that "In step 410, the vehicle may retrieve driver experience parameters corresponding to the driver from a driver data store. The experience parameters may be stored locally in a memory module in the vehicle… The driver experience parameters may comprise... amounts of time spent driving on one or more road types... and/or a history of the driver's driving events (such as acceleration events, turns lane changes, braking/deceleration events...) [i.e., driving operations of the vehicle by the driver]" Polisson further teaches (Col. 6 line 64 – Col. 7 line 4) that "In step 415, the driver may begin driving the vehicle towards a destination. The driver may have input a specific destination beforehand... Alternatively, the vehicle may determine a likely destination based on previous schedules and behavior of the driver [i.e., the driving supporter has learned at least one of a driving operation of the vehicle by the driver]."
and provides the driving support based on a result of the learning,
Polisson teaches (Col. 9 lines 55-57) that "In decision 430, the vehicle may consult the previously retrieved driver data and make a determination whether to assume control and autonomous navigation."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashizume, Rozman, So, and Polisson to further incorporate the teachings of Polisson to provide a vehicle-mounted interface device wherein the driving supporter learns at least one of a driving operation of the vehicle by the driver and a change of an option of the driving support by the driver and provides driving support based on a result of the learning. Doing so would allow the system to learn from previous driving activities and using the learning to develop driving predictions based on the learning. For instance, if a driver generally prefers routes with more right turns than left turns, the system could learn from this preference and execute routes with similar right turn preferences, thereby increasing the comfort of the user.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boss et al. (US 9,587,955 B1) teaches adaptive audio guidance navigation wherein an audio determination function recognizes locations that are familiar to a user based on the number of times the user previously traveled a portion of a route. Di Censo et al. (US 2018/0266842 A1) teaches techniques for adjusting the level of detail of driving instructions, wherein the navigation system may estimate a level of familiarity that a driver of the vehicle has with a current route based on addresses the driver has visited or inputs from the driver indicating regions of familiarity or non-familiarity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669